Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-21-00212-CV

                                        Earl HARPER,
                                           Appellant

                                               v.

                          CREDITO REAL BUSINESS CAPITAL,
                                     Appellee

                  From the 438th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020CI23243
                          Honorable Laura Salinas, Judge Presiding

   BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE CHAPA, AND JUSTICE WATKINS

       In accordance with this court’s opinion of this date, the trial court’s May 5, 2021 order
denying appellant Earl Harper’s motion to dismiss under the Texas Citizens Participation Act is
AFFIRMED. Appellee Credito Real Business Capital’s “Motion to Strike and Dismiss
Appellant’s Reply Brief” is DENIED AS MOOT.

       We ORDER appellant Earl Harper to pay the costs of this appeal.

       SIGNED July 20, 2022.


                                                _____________________________
                                                Luz Elena D. Chapa, Justice